Chester, J.:
The order appealed from should not have been granted. It was made after judgment was entered. No provision is made for opening the judgment. The respondent does not allege that she has any defense to the action and does not submit any proposed answer, Nor was any affidavit of merits presented. Outside of the allegation that she is a creditor of the defendant and owns a note made by it on which there is owing $150 and interest from June 5,. 1905, and also other claims, she furnishes no competent evidence that she is interested in the subject of the action.
The subject of the action was the sequestrating of the property of the defendant and the distribution thereof :among those lawfully entitled thereto. Under the judgment the receiver was directed “ to procure and publish an order requiring all the creditors of the . said defendant to exhibit and prov,e their claims to said receiver * * * and become parties to the above-entitled suit.” The judgment further directs, in harmony with section 1793 of the Code of Civil Procedure, “ that the said receiver make á fair and just distribution of the said property of the said defendant and of the proceeds thereof among its fair and honest creditors who have exhibited and proved their claims in the order and in the proportion prescribed by law as in the case of a voluntary dissolution of a corporation.”
The judgment, therefore, provides a way for the respondent to become a party to the action, namely, upon proving her claims to the receiver and makes provision to protect her if she was a fair and honest creditor of. the. defendant. Until she shows some reason for opening the judgment and that she has some defense to the action on the merits she should be required, if she desires to make herself a party, to do so in the way provided for 'in the judgment and not be permitted to come in as a party without proving her claim, nor to answer when she has. not shown that she has any answer to inake and when she has not even asked ‘ for the opening of the judgment for that purpose.
*327The order should, therefore, be reversed, with ten dollars costs and printing disbursements, and the motion denied, without costs.
All concurred.
Order reversed, with ten dollars costs and disbursements, and motion denied, without costs.